925 A.2d 684 (2007)
191 N.J. 570
In the Matter of Richard LEDINGHAM, an Attorney at Law.
Supreme Court of New Jersey.
June 28, 2007.

ORDER
This matter having been duly presented to the Court, it is ORDERED that RICHARD LEDINGHAM of UPPER SADDLE RIVER, who was admitted to the bar of this State in 1981, and who was suspended from the practice of law for a period of three months, effective March 5, 2007, by Order of this Court dated February 6, 2007, be restored to the practice of law, effective immediately.